DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20, 22-24 and 26-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hidekazu et al., (hereafter Hidekazu) JP 2012-158137 A, (Machine Translation used) as evidenced by G, A Smook, (hereafter Smook) “Handbook for Pulp & Paper Technologists,” second edition chapter 2, pages 14-15..
	Regarding to claims 1-6, 10, 11, 13, 14-16, 19, 26-32, Hidekazu teaches a process of making sheet containing cellulose fibers, more than 75% of said fibers having length of less than 1 mm and the rest of fibers having length greater than 2 mm, i.e., shows the use of NBKS pulp which is known to have length greater than 2 mm; see page 15 of Smook and ¶-[0052]  of Hidekazu which shows length of the fine fibers of 0.33 mm and with CSF value between 50 to 450 ml, which converts (80.0 to 28.5 ºSR); see ¶-[0044], which read on claim 11, and also show a tensile aspect ratio MD/CD of 1.2 or more; see abstract and ¶-[0051] which shows aspect ratio of 3 or more, which falls within the ratios of claims 1, 13, 19,  28-29 and 32-33. The sheet is made in conventional paper machines as shown in ¶-[0027]-[0028] and examples, which is the same as the process of claim 13. Hidekazu teaches embodiments in which the sheet contains microfibrillated fibers, i.e., the ones having length of less than 1 mm, at amount greater than 90%, e.g., 100% which reads on claims 26 and 30-31; see ¶-[0018] and examples on ¶-[0052] which uses 100% fines with fiber length of 0.60 mm, [0056]-[0057] which teach 75 and 90% of the fine fibers and on ¶-[0052] teaches moisture content of the sheet of about 5% by weight or less, reading of claims 1, 5, 13 and 15 . Hidekazu does not actually teach that the sheet has dead-fold properties, but such property is inherent to the tissue of the reference since they are made using the same process and using the same raw materials, including additives. Note that the cellulose fibers are microfibrillated cellulose that read on claim 3. Paragraph [00[0017] teaches sheets with about basis weight from 10 through 500 gsm. which falls within the claimed range, reading on claims 10 and 16. 
	With regard to claims 7-9, Hidekazu teaches the use of additives including fillers; see ¶-[0016], but does not teach the amount and the use of colorants. However, fillers include pigments that are also colorants or its use would have been obvious to one of ordinary skill in the art since one of ordinary skill in the art would have reasonable expectation of success if the web/sheet were made of different colors. As to the amount, the amounts of the different additives can be optimized to desired levels and considered obvious absent a showing of unexpected results. Note that it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).
	Regarding to claim 12, Hidekazu discloses that the sheet could be made of greater than 90% to 100% MFC which is known to make transparent/translucent sheet and thus the property is inherent to the sheet of the reference1.
	With regard to claim 17, while Hidekazu does not teach the calendering of the sheet calendering of a web/sheet is well-known in the art and therefore, considered obvious absent a showing of unexpected results.
With regard to claim 18, it is common, normal operation in the art to control the fiber orientation as claimed and thus considered to be inherent to the process or at the very least using such commonly known operations to control the orientation of the fibers would have been obvious to one of ordinary skill in the art. Note that Hidekazu teaches the adjustment of the J/W ratio which is known to control fiber orientation to control the strength, and thus the limitation is at the very least implied.
Regarding to claim 20, Hidekazu discloses the making of laminates/composites, multi-ply products and teaches the use polymers and latex, in the plies; see ¶-[0007], [0040]-[0049] and [0060]-[0077]. 
With regard to claims 22-24, , the use of such paper as a liner in cigarette wrappings would be at the very least obvious to one of ordinary skill in the art, since the resulting sheet and/or the composite is the same as the one claimed.
It seems that Hidekazu teaches all the limitations of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 22-24 and 26-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The examiner takes official notice of this fact and would present proof if necessary.